1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
8
9     JOSE ESTRADA,                                                 Case No.
                                                              EDCV 18-1892 JGB (KKx)
10
                                             Plaintiffs,
11
                   v.
12                                                                   JUDGMENT
      MIRLAN, et al.,
13
14                                        Defendants.
15
16   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
17         Pursuant to the Order filed concurrently herewith, Plaintiff Jose Estrada
18   prevails on the ADA and the California’s Unruh Civil Rights Act (“UCRA”)
19   claims against Defendants Mirlan and Food4Less of California, Inc. as regards the
20   inaccessible bag dispensers. Plaintiff is entitled to statutory damages under the
21   UCRA in the amount of $4,000, as well as the recovery of reasonable attorney fees,
22   litigation expenses, and costs of suit, under the ADA and UCRA. The Court
23   orders Defendants to ensure that all bag dispensers in the produce department are
24   readily accessible to and useable by individuals with disabilities.
25
26
27
28
 1        Judgment is entered in favor of Jose Estrada.
 2
 3   Dated: October 16, 2019
 4
                                            THE HONORABLE JESUS G. BERNAL
 5                                          United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
